Citation Nr: 0829852	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for emphysema.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for emphysema due to exposure to second 
hand smoke in service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The veteran contends that his current emphysema resulted from 
exposure to second-hand smoke during his military service.  
He alleges that he was exposed to second- hand smoke in two 
ways.  First, at various times during his service, he worked 
in small, unventilated buildings with men who smoked.  
Second, while in Germany, the veteran had to sleep in a 
smoke-filled 12-man squad tent that had no ventilation for 
more than a year.  The veteran claims that these tents were 
filled with smoke every evening from men smoking cigarettes 
they were given in their weekly rations.  The veteran 
submitted a buddy statement and a photograph of a tent in 
August 2007 in support of his contention that the tents they 
were sleeping in were not ventilated.

The veteran's service medical records are negative for 
complaints of or treatment for emphysema in service nor do 
they show that the veteran was exposed to second-hand smoke.  
Post-service private treatment notes indicate that the 
veteran has never been a smoker.  In addition, the veteran 
submitted two statements from private doctors who intimate 
that the veteran's emphysema may be related to exposure to 
second-hand smoke during service.  The Board finds, however, 
that these opinions are stated in terms that are too 
speculative. In order to provide the necessary degree of 
certainty required for medical nexus evidence.  Bloom v. 
West, 12 Vet. App. 185 (1999).  

However, VA examination is required if there is any 
indication that the current disability may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board finds that the evidence is sufficient to at least 
establish a possibility that the veteran's current emphysema 
is related to his military service.  38 C.F.R. § 3.159(c)(4).  
Thus, remand is necessary in order to obtain a VA examination 
with a medical opinion as to the etiology of the veteran's 
current emphysema.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
respiratory examination.
The claims folders should be available to 
and should be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  The examiner should provide a 
diagnosis of any respiratory disorders 
currently present.  The examiner should 
provide an opinion whether it is at least 
as likely as not that any current 
respiratory disorder is the result of 
exposure to second-hand smoke during 
service, or is otherwise related to 
service.  The examiner should elicit 
information regarding the veteran's in-
service and post-service exposure to risk 
factors such as second-hand smoke, and 
occupational and social history.  The 
examiner should provide a full rationale 
for any opinions rendered and discuss any 
medical evidence contrary to that opinion.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Then, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

